Case 2:21-cv-11097-TGB-APP ECF No. 3, PageID.792 Filed 05/18/21 Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

ANDY PIOVESANA,                                2:21-CV-11097-TGB

                Plaintiff,

                                                     ORDER
     vs.

NATIONAL CHURCH                                  HONORABLE
RESIDENCES,                                   TERRENCE G. BERG

                Defendant.



                 ORDER REGARDING REMOVAL

     This matter was removed to this Court. See Notice of Removal

(ECF No. 1). Within five (5) days of today’s date, the parties shall file

with this Court — as separate docket entries — all answers, amended

pleadings, responsive pleadings, pending motions, and responses/replies

to those motions that were originally filed in state court. The Court

generally will not consider any unresolved motions pending in state

court at the time of removal, unless they have been re-filed on this

Court's docket. The same is true for any responses or replies that had

been filed in state court in connection with motions not yet resolved at
Case 2:21-cv-11097-TGB-APP ECF No. 3, PageID.793 Filed 05/18/21 Page 2 of 2




the time of removal. Each party is responsible for the docketing of its

own documents with this Court.

     To the extent briefing has not been completed on a pending motion

at the time of removal, the briefing schedule set forth in Local Rule

7.1(e) applies upon docketing with this Court, unless the Court orders

otherwise.

     SO ORDERED.



     DATED this 18th day of May, 2021.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
